             Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      PAULA J. S.,
                                                          CASE NO. 2:20-CV-1002-DWC
11                             Plaintiff,
                                                          ORDER
12               v.

13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Plaintiff filed this action pursuant to 42 U.S.C. § 405(g) for judicial review of

17 Defendant’s denial of Plaintiff’s applications for supplemental security income (SSI) and

18 disability insurance benefits (DIB). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil

19 Procedure 73, and Local Rule MJR 13, the parties have consented to have this matter heard by

20 the undersigned Magistrate Judge. Dkt. 2.

21                                           BACKGROUND

22          The Plaintiff protectively filed for SSI and DIB on May 11, 2017, alleging a disability

23 onset date of April 1, 2010. AR 250, 257. The applications were denied initially on June 18,

24 2017 and August 29, 2017, respectively, and again upon reconsideration on December 29, 2017.


     ORDER - 1
             Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 2 of 10




 1 AR 128, 132. A timely request for hearing was filed on February 13, 2018. AR 158. Plaintiff

 2 appeared with her counsel and testified at a hearing on April 18, 2019 before Administrative Law

 3 Judge Howard Prinsloo (the ALJ). AR 34. Vocational expert Jennifer Pavlik was also present.

 4 On June 18, 2019, the ALJ issued an unfavorable decision. AR 17.

 5          On July 10, 2019, Plaintiff requested review of the hearing decision by the Appeals

 6 Council. AR 246. On April 24, 2020, the Appeals Council denied Plaintiff’s request making the

 7 ALJ’s decision the final decision of the Commissioner. AR 1; 20 C.F.R. § 404.981.

 8          On July 1, 2020, Plaintiff filed a Complaint in this Court, seeking an order reversing the

 9 Commissioner’s final decision and ordering an immediate award of benefits, or alternatively, for

10 further proceedings to correct perceived errors in the ALJ’s assessment of mental health medical

11 evidence. Dkt. 4; Dkt. 10 at 15.

12                                             STANDARD

13          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

14 social security benefits if the ALJ’s findings are based on legal error or not supported by

15 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

16 Cir. 2005).

17          The regulations regarding evaluation of medical evidence have been amended for claims

18 protectively filed on or after March 27, 2017, such as the case at bar. See 20 C.F.R. §§

19 404.1520c(c), 416.920c(c). In the new regulations, the Commissioner rescinded Social Security

20 Regulation (SSR) 06-03p and broadened the definition of acceptable medical sources to include

21 Advanced Practice Registered Nurses (such as nurse practitioners), audiologists, and physician

22 assistants. See 20 C.F.R. §§ 404.1502, 416.902; 82 F. Reg. 8544; 82 F. Reg. 15263. The

23 Commissioner also clarified that all medical sources, not just acceptable medical sources, can

24


     ORDER - 2
             Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 3 of 10




 1 provide evidence that will be considered medical opinions. See 20 C.F.R. §§ 404.1502, 416.902;

 2 82 F. Reg. 8544; 82 F. Reg. 15263.

 3          Additionally, the new regulations state the Commissioner “will no longer give any

 4 specific evidentiary weight to medical opinions; this includes giving controlling weight to any

 5 medical opinion.” Revisions to Rules Regarding the Evaluation of Medical Evidence, 2017 WL

 6 168819, 82 Fed. Reg. 5844, at 5867-68 (Jan. 18, 2017); see also 20 C.F.R. §§ 404.1520c (a),

 7 416.920c(a). Instead, the Commissioner must consider all medical opinions and “evaluate their

 8 persuasiveness” based on supportability, consistency, relationship with the claimant,

 9 specialization, and other factors. 20 C.F.R. §§ 404.152c(c), 416.920c(c). The most important

10 factors are supportability and consistency. 20 C.F.R. §§ 404.152c(a), (b)(2), 416.920c(a), (b)(2).

11          Although the regulations eliminate the “physician hierarchy,” deference to specific

12 medical opinions, and assigning “weight” to a medical opinion, the ALJ must still “articulate

13 how [he] considered the medical opinions” and “how persuasive [he] find[s] all of the medical

14 opinions.” 20 C.F.R. §§ 404.1520c(a), (b)(1), 416.920c(a), (b)(1). The ALJ is specifically

15 required to “explain how [he] considered the supportability and consistency factors” for a

16 medical opinion. 20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).

17          The Ninth Circuit currently requires the ALJ to provide “clear and convincing” reasons

18 for rejecting the uncontradicted opinion of either a treating or examining physician. Lester v.

19 Chater, 81 F.3d 821, 830 (9th Cir. 1996) (citing Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

20 1988); Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)). When a treating or examining

21 physician’s opinion is contradicted, the Ninth Circuit has held the medical opinion can be

22 rejected “for specific and legitimate reasons that are supported by substantial evidence in the

23

24


     ORDER - 3
             Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 4 of 10




 1 record.” Lester, 81 F.3d at 830-31 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir.

 2 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

 3          At this time, the Ninth Circuit has not issued a decision stating whether it will continue to

 4 require an ALJ to provide “clear and convincing” or “specific and legitimate reasons,” or some

 5 variation of those standards, when analyzing medical opinions. Regardless, it is not clear the

 6 Court’s consideration of the adequacy of an ALJ’s reasoning under the new regulations differs

 7 from the current Ninth Circuit standards in any significant respect. The new regulations require

 8 the ALJ to articulate how persuasive the ALJ finds medical opinions and to explain how the ALJ

 9 considered the supportability and consistency factors. 20 C.F.R. §§ 404.1520c(a), (b),

10 416.920c(a), (b). The new regulations appear to, at the least, require an ALJ to specifically

11 account for the legitimate factors of supportability and consistency in addressing the

12 persuasiveness of a medical opinion. Furthermore, the Court must continue to consider whether

13 the ALJ’s decision is supported by substantial evidence. See 82 Fed. Reg. at 5852 (“Courts

14 reviewing claims under our current rules have focused more on whether we sufficiently

15 articulated the weight we gave treating source opinions, rather than on whether substantial

16 evidence supports our final decision.”).

17          Therefore, based on the above considerations, the Court will determine whether the

18 ALJ’s decision is free of legal error and supported by substantial evidence.

19                                            DISCUSSION

20          Plaintiff alleged she could not work due to several physical and mental health issues,

21 including bi-polar disorder, anxiety, depression, and knee pain. AR 44, 47, 90. The ALJ

22 discounted Plaintiff’s allegations regarding her physical impairments because her exams were

23 typically normal and because doctors noted moderate cooperation and poor effort. AR 440-42. In

24


     ORDER - 4
             Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 5 of 10




 1 addition, Plaintiff was regularly working during the relevant period. AR 422, 439–40, 444, 546,

 2 561, 590, 770, 872. The ALJ also discounted Plaintiff’s allegations regarding her mental

 3 impairments because the record showed moderate mental health symptoms exacerbated at times

 4 by situational factors but overall consistent with the limitations assessed by reviewing

 5 psychologists, Kent Reade, Ph.D., and Renee Eisenhauer, Ph.D., as discussed further below. AR

 6 20–24.

 7          Plaintiff claims the ALJ erred by failing to properly consider the opinions of the treating,

 8 examining and reviewing mental health care providers in the record. Dkt. 10 at 3. Specifically,

 9 Plaintiff argues the ALJ failed to address the opinion of examining psychologist Melanie

10 Mitchell, improperly rejected the opinions of treating psychiatrist Sandra Walker and treating

11 mental health practitioner Cole Meadows, and failed to provide legally adequate reasons for

12 deferring to non-examining consultants. Id.

13      I. Melanie Mitchell, Psy. D.

14          The ALJ found the opinion of examining psychologist Melanie Mitchell (Mitchell) was

15 not supported by the record or consistent with the record as a whole. AR 24. Mitchell had been

16 hired to conduct a one-time psychological evaluation of the Plaintiff. AR 770-74. In her January

17 16, 2019 report about that evaluation, Michell diagnosed Plaintiff with Unspecified Bipolar and

18 Related Disorder, Rule Out Bipolar Disorder, Generalized Anxiety Disorder (with symptoms of

19 PTSD and Agoraphobia), Rule Out PTSD, Unspecified Cannabis Related Disorder, Mild

20 ongoing use, Unspecified Stimulant Related Disorder, Amphetamine, in full sustained remission,

21 and Borderline Personality Disorder. AR 772. Mitchell opined that Plaintiff had many severe

22 (the most extreme rating) cognitive and social limitations, including severe limitations in

23 maintaining regular attendance, maintaining appropriate behavior in a work setting, and

24


     ORDER - 5
             Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 6 of 10




 1 completing a normal work week without interruptions from psychologically based symptoms.

 2 AR 773. Mitchell concluded, “SSI referral appropriate for chronic, severe mental health

 3 impairments, poor prognosis for gainful employment and likely need for long term resources.”

 4 AR 774.

 5           Unfortunately, the ALJ mistakenly referred to Mitchell’s assessment as an assessment

 6 provided by “Phyllis Sanchez, Ph.D.,” (Sanchez) most likely because Sanchez had been hired to

 7 review Mitchell’s findings. AR 24, 885. This conclusion is substantiated by cross-referencing

 8 Sanchez’s report (which lists Mitchell’s January 2019 report as one of four things Sanchez was

 9 asked to review) with the findings in Mitchell’s actual January 2019 report, discussed herein.

10 Accordingly, this Court rejects Plaintiff’s argument that the ALJ’s decision should be reversed

11 for “failing to address Dr. Mitchell’s opinion.” Dkt. 10 at 5.

12          Sanchez found only Bipolar Disorder and Cannabis Use Disorder were supported by the

13 record, and that Plaintiff was “in treatment and on medication . . . claims she is sober of meth.”

14 AR 885. Sanchez further determined that Plaintiff “works when she can, goes to treatment, keeps

15 an apartment, and is apparently adherent to a multiple medication regimen. Her [mental status

16 exam] was fair and she was able to manage most instrumental [activities of daily living].” Id.

17 Sanchez also noted that “[Marijuana] has both cognitive and mood effects.” Id.

18          This Court finds the ALJ’s adoption of Sanchez’s review to reject Mitchell’s opinion was

19 based on both sufficient supporting evidence and consistency with the record which showed

20 Plaintiff demonstrated appropriate mood and affect, grooming, and intact cognitive functioning.

21 AR 24 (citing AR 444, 450, 585, 612, 618, and 797). Plaintiff’s contention that the ALJ was

22 required to take the additional step of addressing the consistency and supportability of Sanchez’s

23 review of Mitchell’s report is without merit. Dkt.10 at 5. Sanchez’s “Review of Medical

24


     ORDER - 6
                 Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 7 of 10




 1 Evidence” report is not a medical opinion or a “prior administrative medical finding” requiring

 2 the ALJ to make specific findings. AR 885–86.

 3       II. Sandra Walker, M.D.

 4           Next, the ALJ found the opinion of Sandra Walker, M.D. (Walker) was inconsistent with,

 5 and unsupported by the record. AR 24. Walker opined in June 2017 that Plaintiff had several

 6 marked and extreme limitations that would cause her to miss work 15 days per month. AR 453–

 7 55. The ALJ found these ratings were “not consistent with the record as a whole noting

 8 appropriate mood and affect, appropriate grooming, and intact cognitive functioning…”. AR 24.

 9 The ALJ cited to multiple instances in the record when Plaintiff’s condition was stable, she was

10 adequately groomed, she did not have psychotic symptoms, she exhibited a logical and linear

11 thought process, and her cognition was intact. See AR 24 (citing AR 552–53, 556, 796–97, 798–

12 99, 800–01, 805–06, 872–73, 876–77, 878–79).

13           Plaintiff claims the ALJ cherry-picked the record to support this conclusion, choosing to

14 omit times when Plaintiff was highly symptomatic, in contravention of the Commissioner’s own

15 directive that “Symptoms may vary in their intensity, persistence, and functional effect, or may

16 worsen or improve over time, and this may explain why the individual does not always allege the

17 same intensity, persistence, or functional effect of his or her symptoms.” Dkt. 10 at 10 (citing

18 SSR 96-7p 1). Yet, Plaintiff does not point the Court to any examples of alleged omissions. In any

19 event, when a claimant contends the “ALJ failed to recognize the inherently variable nature of

20 mental illness, the court will uphold the ALJ’s conclusion when the evidence is susceptible to

21

22

23
             1
                 SSR 96-7p was superseded by SSR 16-3P (S.S.A.), 2017 WL 5180304, *9 (2017), though this directive
24 remains substantially unchanged.


     ORDER - 7
                 Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 8 of 10




 1 more than one rational interpretation.” Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020). In this

 2 instance the Court finds the ALJ rationally interpreted the evidence.

 3       III. Cole Meadows, M.A.

 4           In August 2017, Cole Meadows (Meadows) opined that Plaintiff was not “equipped to

 5 maintain employment” for the foreseeable future. AR 448-49. The ALJ found this opinion was

 6 principally based upon Plaintiff’s subjective complaints, and took the form of an ultimate

 7 conclusion reserved to the Commissioner. AR 24. To be sure, “Statements that [a claimant] [is]

 8 or [is] not disabled, blind, able to work, or able to perform regular or continuing work” are

 9 “inherently neither valuable nor persuasive to the issue of whether [the claimant] [is] disabled,”

10 and an ALJ is not required to provide any analysis about how he considered such evidence.” 20

11 C.F.R. § 416.920b(c)(3)(i).

12           Plaintiff complains that Meadows’s treatment notes contain observations that support his

13 opinions and therefore should not be discarded. Dkt. 10 at 12. While that may be true,

14 “observations” are different than medical opinions that assess a claimant’s ability “to perform

15 mental demands of work activities, such as understanding; remembering; maintaining

16 concentration, persistence, or pace; carrying out instructions; or responding appropriately to

17 supervision, co-workers, or work pressures in a work setting.” 20 C.F.R. § 416.913(a)(i)(B).

18 Moreover, as Defendant points out, even when Meadow’s “observations” are credited they do

19 not paint the picture of someone with a medically determinable impairment lasting or expected to

20 last at least twelve-months in duration,” but that of a person who suffers from discrete periods of

21 increased symptomology caused by situational stressors 2. See 20 C.F.R. § 416.909; Dkt. 11 at 9.

22

23           2
               See e.g., AR 469, 575, 826 (crisis in March 2017 because Plaintiff received notice she was denied benefits
     and reporting improvement); AR 476 (new boyfriend and ability to work despite mood swings); AR 486
24   (improvement after working out problems with boyfriend); AR 837 (improved symptoms despite anxiety caused by



     ORDER - 8
                  Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 9 of 10




 1        IV. Kent Reade Ph.D. and Renee Eisenhauer Ph.D.

 2            Reviewing psychologists, Kent Reade, Ph.D. (Reade) and Renee Eisenhauer, Ph.D.
 3 (Eisenhauer) each found that Plaintiff did not have more than a moderate limitation in any area

 4 of mental functioning. AR 100–02, 120–22.

 5            Plaintiff suggests the ALJ erred because he did not use the word “supportability” in his
 6 assessment of Reade or Eisenhauer’s opinions. Dkt. 10 at 13–14. Plaintiff does not point to any

 7 authority to support the conclusion that the ALJ’s omission of the word “supportability” is a

 8 basis for remand. The regulations describe “supportability” as an assessment of whether

 9 “objective medical evidence and supporting explanations” buttress the medical source’s opinion.

10 20 C.F.R. § 416.920c(c)(1). The ALJ’s citation to numerous objective medical sources in the

11 record to conclude that Reade and Eisenhauer’s opinions were “consistent with the claimant’s

12 largely normal mental status exams of record, while still accounting for her subjective

13 complaints,” sufficiently addressed the “supportability” factor.” AR 23 (citing AR 444, 450, 552,

14 556, 585, 612, 618, 797).

15            Lastly, Plaintiff argues that the ALJ did not sufficiently explain his preference for the
16 consulting opinions of Reade and Eisenhauer over those of examining and treating physicians.

17 Dkt. 10 at 13–14. The applicable regulations do not require an ALJ to compare and contrast each

18 medical opinion (20 C.F.R. § 404.1520c 3), or to defer to a medical opinion based upon the

19

20
     problems with boyfriend); AR 838–39 (generally normal mental status exam); AR 842 (generally normal mental
     status exam); AR 845 (generally normal mental status exam).
21
              3
                  20 C.F.R. § 404.1520c(b)(1) states, “Source-level articulation. Because many claims have voluminous
22 case records containing many types of evidence from different sources, it is not administratively feasible for us to
     articulate in each determination or decision how we considered all of the factors for all of the medical opinions and
     prior administrative medical findings in your case record. Instead, when a medical source provides multiple medical
23   opinion(s) or prior administrative medical finding(s), we will articulate how we considered the medical opinions or
     prior administrative medical findings from that medical source together in a single analysis using the factors listed in
24   paragraphs (c)(1) through (c)(5) of this section, as appropriate. We are not required to articulate how we considered



     ORDER - 9
              Case 2:20-cv-01002-DWC Document 12 Filed 03/17/21 Page 10 of 10




 1 source’s relationship to the claimant (20 C.F.R. § 416.920c(a) 4). Therefore, the ALJ did not err

 2 by failing to do this.

 3                                                   CONCLUSION

 4            In conclusion, this Court finds the ALJ’s determination that Plaintiff was not disabled is

 5 supported by substantial evidence. Accordingly, the Commissioner’s final decision is affirmed.

 6            Dated this 17th day of March, 2021.


                                                                    A
 7

 8
                                                                    David W. Christel
 9                                                                  United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19 each medical opinion or prior administrative medical finding from one medical source individually.” (emphasis
     added)
20            4
                 20 C.F.R. § 416.920c(a) states, “How we consider medical opinions and prior administrative medical
     findings. We will not defer or give any specific evidentiary weight, including controlling weight, to any medical
21   opinion(s) or prior administrative medical finding(s), including those from your medical sources. When a medical
     source provides one or more medical opinions or prior administrative medical findings, we will consider those
22   medical opinions or prior administrative medical findings from that medical source together using the factors listed
     in paragraphs (c)(1) through (c)(5) of this section, as appropriate. The most important factors we consider when we
     evaluate the persuasiveness of medical opinions and prior administrative medical findings are supportability
23   (paragraph (c)(1) of this section) and consistency (paragraph (c)(2) of this section). We will articulate how we
     considered the medical opinions and prior administrative medical findings in your claim according to paragraph
24   (b) of this section.” (emphasis added).



     ORDER - 10
